Citation Nr: 1438537	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right foot disability.

2.  Entitlement to service connection for residuals of low back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.W.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1968 to October 1972 and from January 1973 to May 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction (AOJ)). 

In August 2011, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In November 2012, the Board remanded the claim for additional development.  

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the remand in November 2012, the Board directed a search for additional service treatment records for the second period of service, but no additional records were found.  In the event the records are not available, the Veteran was to be notified in accordance with 38 C.F.R. § 3.159(e), but no formal finding of unavailability was made and the Veteran was not notified of the unavailability.


The Board's remand also directed that the Veteran be asked to submit or to authorize VA to obtain records from Dr. Thomas Bolt.  In December 2012, the Veteran submitted the authorization for VA to obtain the records, but there is no record of an effort to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.159(e), notify the Veteran of the unavailability of additional service treatment records for the second period of service from January 1973 to May 1976. 

2.  With proper authorization from the Veteran, request the records of Dr. Thomas R. Bolt, MD, Palmetto Primary Care Physicians, 9313 Medical Plaza Drive, Charleston, SC 29406.  

3.  After the above development, adjudicate the claim.  If any benefit is denied, issue supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



